Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-15, 17, 20-21, 25, 28, 35, 47 and 50-67 are pending in this application.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/01/2021 has been entered.
 

Response to Amendment
3.	Applicant’s amendment filed 09/01/2021 in response to the previous Office Action (06/14/2021) is acknowledged.  Rejection of claims 1-8, 11, 15, 17 and 25 under 35 U.S.C. 102(a)(1)  (item 5) has been obviated. 	  

Election/Restrictions
4.	Applicant’s election with traverse of Group I in the reply filed on 09/23/2020 is acknowledged. 

    PNG
    media_image1.png
    237
    340
    media_image1.png
    Greyscale

Applicants did not elect a single disclosed species as set forth in the Restriction Requirement. 
The traversal is on the ground(s) that “the examiner must list the different groups, explain why each groups lacks unity with each other groups …specifically describing the unique special technical feature in each groups”. The examiner disagrees with applicant’s argument. As set forth in the Restriction Requirement, the special technical feature of Groups I-IV are different one from the other.  The special technical feature of Group I is a pyrimidine ring fused to a thiophene ring and is different from the special technical feature of Groups II-IV. The special technical feature of Group II is a tricyclic fused pyrimidine ring fused and is different from the special technical feature of Group I or Groups III-IV.  Likewise, the special technical feature of Group III and Group IV are also different one from the other.  Furthermore coexamination of each of the additional groups would require search of subclasses unnecessary for the examination of the elected claims.  For example, the search for the invention of Groups II-IV would include search of the different chemical structures in commercially available database such as Chemical Abstract Service and also EAST/WEST databases that are available at USPTO. Please see the remarks from a professional searcher at page 2 of in the 
	The requirement is still deemed proper and is therefore made FINAL.

Previously on 10/22/2020, 03/01/2021 and 06/14/2021, the examiner searched the compounds of Group I and stopped when a prior was found.  Now after applicant’s response to the previous Office Action dated 06/14/2021, the examiner searched applicant’s elected invention as shown above and found two prior arts.  To expedite prosecution, the examiner will not make this Office Action Final. The examiner recommends that applicants delete X = NH and X= -NCH3 to place the case in condition for allowance

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-11, 15, 17 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. WO2014/015291 A1 (equivalent to U.S. Pat. No. 9,062,026). Cited reference discloses the following compound at column 211 (Compound No. 8) that is the same as applicants when applicant’s Formula I has the following substituents:
X = NH; R1-R3 = H; R4 = phenyl; and R5 = phenyl substituted by amino.


RN   1542712-19-5  HCAPLUS     
CN   Thieno[2,3-d]pyrimidine-2,4-diamine, N2-(2-aminophenyl)-N4-(phenylmethyl)-
       (CA INDEX NAME)
  

    PNG
    media_image2.png
    295
    286
    media_image2.png
    Greyscale

Since said exemplary compounds is the same as applicant, a 102(a)(1) rejection is proper.

7.	Claims 1-11, 15, 17 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakai et al. WO2005/026126 A1 (equivalent to U.S. Patent Application Pub. No.  U.S. 2007/0027156 A1).  Cited reference discloses the following compound (see compound of Example 41 at page 46 of said patent application) that is the same as applicants when applicant’s Formula I has the following substituents:
X = NCH3; R1-R2 = H; R3 = R4 = ethyl; and R5 = phenyl substituted by halogen and methoxy.

RN   848400-77-1  HCAPLUS     
CN   Thieno[2,3-d]pyrimidine-2,4-diamine,
     N2-(2-chloro-4-methoxyphenyl)-N4-(1-ethylpropyl)-N2-methyl-  (CA INDEX

  

    PNG
    media_image3.png
    258
    351
    media_image3.png
    Greyscale

Since said exemplary compounds is the same as applicant, a 102(a)(1) rejection is proper.

Objection
8.	Claims 12-14 and 20-21 are objected to as being dependent upon a rejected base claim. 

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kahsay Habte Ph.D. whose telephone number is (571)272-0667.  The examiner can normally be reached on 8:30 - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached at (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.




/Kahsay Habte/
Primary Examiner, Art Unit 1624



September 8, 2021